Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  Apparent typographical error “folder”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 7 and 15 essentially require “the inner surface is positioned in facing engagement with the inner cardboard portion; and the outer surface is positioned in facing engagement with the outer box”, which is already required by claims 1 and 9 from which they depend (“the second thermal liner positioned between the plurality of outer lateral side walls and the plurality of inner lateral side walls, the inner surface facing and contacting the inner cardboard portion, the outer surface facing and contacting the outer box”).  Applicant may cancel the claim(s), amend the claim(s) to 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 9, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Folkert, et al (of record).
In re claim 1, with reference to Figs. 1 and 2, Folkert et al. discloses: A nested insulated packaging assembly comprising: an outer box (30) comprising an outer top side wall, an outer bottom side wall, and a plurality of outer lateral side walls, the outer box defining a cavity; an inner cardboard portion (50, paragraph 0019) comprising a plurality of inner lateral side walls, the inner cardboard portion positioned within the cavity; a first thermal liner (45) positioned at least partially between the inner cardboard portion and the outer bottom side wall (see fig. 2); and a second thermal liner (44) defining a first end and a second end disposed opposite from the first end, the second thermal liner defining an inner surface and an outer surface disposed opposite from the inner surface, the second thermal liner comprising a single piece of nonwoven insulation material (paragraph 0028) extending unbroken from the first end to the second end (see fig. 2), the single piece of nonwoven insulation material defining the inner surface and 

[AltContent: textbox (Second End)][AltContent: textbox (First End)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    841
    398
    media_image1.png
    Greyscale

In re claim 5, with reference to the Figs. noted above, Folkert et al. discloses the claimed invention including wherein the inner cardboard portion further comprises an inner bottom side wall (155/157, see Fig. 7); and the inner bottom side wall is positioned between the plurality of inner lateral side walls and the outer bottom side wall (See Fig. 2).
In re claim 6, with reference to the Figs. noted above, Folkert et al. discloses the claimed invention including wherein the first thermal liner (45) is at least partially positioned between the inner bottom side wall and the outer bottom side wall (See Fig. 2).
In re claim 7, with reference to the Figs. noted above, Folkert et al. discloses the claimed invention including wherein the inner surface is positioned in facing engagement with the inner cardboard portion; and the outer surface is positioned in facing engagement with the outer box (as in re claim 1 above).
In re claim 9, with reference to the Figs. noted above, Folkert et al. discloses: A method of assembling a nested insulated packaging comprising: positioning a first thermal liner in a cavity defined by an outer box, the outer box comprising an outer top side wall, an outer bottom side wall, and a plurality of outer lateral side walls; positioning an inner cardboard portion in the cavity with the first thermal liner at least partially positioned between the inner cardboard portion and the outer bottom side wall, the inner cardboard portion comprising a plurality of inner lateral side walls; and positioning a second thermal liner between the plurality of outer lateral side walls and the plurality of inner lateral side walls, the second thermal liner defining a first end and a second end disposed opposite from the first end, the second thermal liner defining an inner surface 
In re claim 13, with reference to the Figs. noted above, Folkert et al. discloses the claimed invention including the inner cardboard portion further comprises an inner bottom side wall; and the inner bottom side wall is positioned between the plurality of inner lateral side walls and the outer bottom side wall (as in re claim 5 above).
In re claim 14, with reference to the Figs. noted above, Folkert et al. discloses the claimed invention including wherein the first thermal liner is at least partially positioned between the inner bottom side wall and the outer bottom side wall (as in re claim 6 above).
In re claim 15, with reference to the Figs. noted above, Folkert et al. discloses the claimed invention including wherein positioning the second thermal liner between the plurality of outer lateral side walls and the plurality of inner lateral side walls further comprises: positioning the inner surface in facing engagement with the inner cardboard portion; and positioning the outer surface in facing engagement with the outer box (as in re claim 7 above).

Claim(s) 16, 17, 22, 23, 24, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub No. 2009/0078699 (Mustafa et al. hereinafter).
In re claim 16, with reference to Figs. 1 and 2, Mustafa et al. discloses: A packaging assembly comprising: an inner cardboard portion (21, paragraph 0052) comprising a plurality of lateral side walls, the inner cardboard portion configured to be positioned within a box cavity (36); a first thermal liner (17-1, acts to absorb thermal energy from the contents and lines the cavity) configured to be positioned within the box cavity, the first thermal liner defining a first inner surface and a first outer surface each extending unbroken between first opposed ends (see Figs. 7A and 7B, the surfaces are crimped by not broken), the first inner surface facing at least one of the lateral side walls of the inner cardboard portion when the inner cardboard portion and the first thermal liner are both disposed in the box cavity (see Fig. 1); and a second thermal liner (17-2) configured to be positioned within the box cavity, the second thermal liner defining a second inner surface extending between second opposed ends, the second inner surface facing each lateral side wall of the inner cardboard portion that does not face the first inner surface when the inner cardboard portion (three sides each), the first thermal liner, and the second thermal liner are all disposed in the box cavity (see Fig. 1).

[AltContent: arrow][AltContent: textbox (Second Opposed Ends)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First Opposed Ends)][AltContent: arrow]
    PNG
    media_image2.png
    867
    571
    media_image2.png
    Greyscale

In re claim 17, with reference to the Figs. noted above, Mustafa et al. discloses the claimed invention including wherein the inner cardboard portion further comprises: a top end defining an opening of the inner cardboard portion, and a flap connected to the top end, the flap pivotable to extend over the opening when the inner cardboard portion assumes a closed position; and wherein the first inner surface of the first thermal liner is configured to additionally face the flap when the packaging assembly is disposed in the box cavity with the inner cardboard portion assuming the closed position (see fig. 1, top of 21 shown closed, however, a “conventional” fiberboard box has a top flap, paragraph 0052).
In re claim 22, with reference to the Figs. noted above, Mustafa et al. discloses the claimed invention including wherein at least one of the first thermal liner and the second thermal liner is constructed of polyurethane, (paragraph 0046).
In re claim 23, with reference to the Figs. noted above, Mustafa et al. discloses A method of forming a packaging assembly configured for placement within a box cavity, comprising the steps of: positioning a first thermal liner with respect to an inner cardboard portion comprising a plurality of lateral side walls, the first thermal liner defining a first inner surface and a first outer surface each extending unbroken between first opposed ends, such that the first inner surface faces at least one of the lateral side walls of the inner cardboard portion; and positioning a second thermal liner with respect to the inner cardboard portion and to the first thermal liner, the second thermal liner defining a second inner surface extending between second opposed ends, such that the second inner surface faces each lateral side wall of the inner cardboard portion that does not face the first inner surface (as in re claim 16 above).
In re claim 24, with reference to the Figs. noted above, Mustafa et al. discloses the claimed invention including wherein the inner cardboard portion further comprises: a top end defining an opening of the inner cardboard portion, and a flap connected to the top end; further comprising the step of bringing the inner cardboard portion to a closed position by pivoting the flap so that the flap extends over the opening; and wherein the step of positioning the first thermal liner with respect to the inner cardboard portion further comprises the step of causing the first inner surface of the first thermal liner to additionally face the flap (as in re claim 17 above).
In re claim 27, with reference to the Figs. noted above, Mustafa et al. discloses the claimed invention including the step of inserting the packaging assembly into the box cavity (see fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mustafa et al. as applied to claim 16 above, and further in view of US PG Pub no. 2012/0046513 (O’Connell hereinafter).
In re claims 20 and 21, with reference to the Figs. noted above, Mustafa et al. discloses the claimed invention except wherein the thermal liner is biodegradable or compostable.
However, O’Connell discloses a refrigerant made of a biodegradable gel (paragraph 0024).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized a known refrigerant, such as a biodegradable and thereby compostable gel as taught by O’Connell as the material of the liner of Mustafa et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the MPEP 2144.07. Please note that in the instant application, paragraph 0028 applicant has not disclosed any criticality for the claimed limitations.

Allowable Subject Matter
Claims 2, 3, 4, 10, 11, 12, 18, 19, 25, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733